UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3512 Name of Registrant: Putnam OTC & Emerging Growth Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam OTC & Emerging Growth Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam OTC & Emerging Growth Fund Abercrombie & Fitch Company Ticker Security ID: Meeting Date Meeting Status ANF CUSIP9 002896207 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lauren Brisky Mgmt For Withhold Against 1.2 Elect Archie Griffin Mgmt For Withhold Against 1.3 Elect Allan Tuttle Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Standard Actuant Corp. Ticker Security ID: Meeting Date Meeting Status ATU CUSIP9 00508X203 01/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Arzbaecher Mgmt For For For 1.2 Elect Gustav Boel Mgmt For For For 1.3 Elect Thomas Fischer Mgmt For For For 1.4 Elect William Hall Mgmt For For For 1.5 Elect R. Alan Hunter, Jr. Mgmt For For For 1.6 Elect Robert Peterson Mgmt For For For 1.7 Elect William Sovey Mgmt For For For 1.8 Elect Dennis Williams Mgmt For For For 1.9 Elect Larry Yost Mgmt For For For Advance Auto Parts Inc Ticker Security ID: Meeting Date Meeting Status AAP CUSIP9 00751Y106 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Brouillard Mgmt For For For 1.2 Elect Lawrence Castellani Mgmt For For For 1.3 Elect Darren Jackson Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect William Oglesby Mgmt For For For Elect Gilbert Ray Mgmt For For For Elect Carlos Saladrigas Mgmt For For For Elect Francesca Spinelli Mgmt For For For 2 Ratification of Auditor Mgmt For For For Aeropostale Inc Ticker Security ID: Meeting Date Meeting Status ARO CUSIP9 007865108 06/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Julian R. Geiger Mgmt For For For Elect Bodil Arlander Mgmt For For For Elect Ronald Beegle Mgmt For For For Elect John Haugh Mgmt For For For Elect Robert Chavez Mgmt For For For Elect Mindy Meads Mgmt For For For Elect John Howard Mgmt For For For Elect David Vermylen Mgmt For For For Elect Karin Hirtler-Garvey Mgmt For For For Elect Evelyn Dilsaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Affiliated Computer Services Inc Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darwin Deason Mgmt For For For Elect Lynn Blodgett Mgmt For For For Elect Robert Druskin Mgmt For For For Elect Kurt Krauss Mgmt For For For Elect Ted Miller, Jr. Mgmt For For For Elect Paul Sullivan Mgmt For For For Elect Frank Varasano Mgmt For For For 2 2008 Performance-Based Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation AGCO Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herman Cain Mgmt For For For Elect Wolfgang Deml Mgmt For For For Elect David Momot Mgmt For For For Elect Martin Richenhagen Mgmt For For For 2 APPROVAL OF THE AGCO Mgmt For For For CORPORATION MANAGEMENT INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For AK Steel Holdings Corp. Ticker Security ID: Meeting Date Meeting Status AKS CUSIP9 001547108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Abdoo Mgmt For For For Elect John Brinzo Mgmt For For For Elect Dennis Cuneo Mgmt For For For Elect William Gerber Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Ralph Michael, III Mgmt For For For Elect Shirley Peterson Mgmt For For For Elect James Thomson Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual Mgmt For For For Management Incentive Plan Akamai Technologies Inc Ticker Security ID: Meeting Date Meeting Status AKAM CUSIP9 00971T101 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS III Mgmt For For For DIRECTOR: DAVID W. KENNY 2 ELECTION OF CLASS III Mgmt For For For DIRECTOR: PETER J. KIGHT 3 ELECTION OF CLASS III Mgmt For Against Against DIRECTOR: FREDERIC V. SALERNO 4 Ratification of Auditor Mgmt For For For Albemarle Corp. Ticker Security ID: Meeting Date Meeting Status ALB CUSIP9 012653101 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Alfred Broaddus, Jr. Mgmt For For For Elect William Gottwald Mgmt For For For Elect R. William Ide III Mgmt For For For Elect Richard Morrill Mgmt For For For Elect Mark Rohr Mgmt For For For Elect John Sherman, Jr. Mgmt For For For Elect Charles Stewart Mgmt For For For Elect Harriet Taggart Mgmt For For For Elect Anne Whittemore Mgmt For For For 2 THE PROPOSAL TO APPROVE Mgmt For For For THE ALBEMARLE CORPORATION 2 3 2008 Stock Compensation Plan for Mgmt For For For Non-Employee Directors 4 Ratification of Auditor Mgmt For For For Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP9 018804104 07/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frances Cook Mgmt For For For Elect Martin Faga Mgmt For For For Elect Ronald Fogleman Mgmt For For For Elect Cynthia Lesher Mgmt For For For Elect Douglas Maine Mgmt For For For Elect Roman Martinez IV Mgmt For For For Elect Daniel Murphy Mgmt For For For Elect Mark Ronald Mgmt For For For Elect Michael Smith Mgmt For For For Elect William Van Dyke Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF AMENDED AND Mgmt For For For RESTATED 2005 STOCK INCENTIVE PLAN 4 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For REPORT ON DEPLETED URANIUM WEAPONS AND COMPONENTS Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For P. DAANE 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FINOCCHIO, JR. 3 ELECTION OF DIRECTOR: KEVIN Mgmt For For For MCGARITY 4 ELECTION OF DIRECTOR: Mgmt For For For GREGORY E. MYERS 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For SHOEMAKER 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN WANG 7 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Regarding Increase in Authorized Shares 8 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Regarding Non- Employee Director Equity Awards 9 Amendment to the 1987 Employee Mgmt For For For Stock Purchase Plan 10 Ratification of Auditor Mgmt For For For Amedisys Inc Ticker Security ID: Meeting Date Meeting Status AMED CUSIP9 023436108 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William F. Borne Mgmt For For For Elect Ronald A. LaBorde Mgmt For For For Elect Jake L. Netterville Mgmt For For For Elect David R. Pitts Mgmt For For For Elect Peter F. Ricchiuti Mgmt For For For Elect Donald Washburn Mgmt For For For 2 2008 Omnibus Incentive Mgmt For For For Compensation Plan 3 Transaction of Other Business Mgmt For Against Against Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Badie Mgmt For For For Elect Dean Secord Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Mgmt For For For Option Plan for Directors Amylin Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP9 032346108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Adrian Adams Mgmt For For For Elect Steven Altman Mgmt For For For Elect Teresa Beck Mgmt For For For Elect Daniel Bradbury Mgmt For For For Elect Joseph Cook, Jr. Mgmt For For For Elect Karin Eastham Mgmt For For For Elect James Gavin, III Mgmt For For For Elect Ginger Graham Mgmt For For For Elect Howard Greene, Jr. Mgmt For For For Elect Jay Skyler Mgmt For For For Elect Joseph Sullivan Mgmt For For For Elect James Wilson Mgmt For For For 2 Amendment to the 2001 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Andersons Inc Ticker Security ID: Meeting Date Meeting Status ANDE CUSIP9 034164103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Anderson Mgmt For For For Elect Richard Anderson Mgmt For For For Elect Catherine Kilbane Mgmt For For For Elect Robert King, Jr. Mgmt For For For Elect Paul Kraus Mgmt For For For Elect Ross Manire Mgmt For For For Elect Donald Mennel Mgmt For For For Elect David Nichols Mgmt For For For Elect Sidney Ribeau Mgmt For For For Elect Charles Sullivan Mgmt For For For Elect Jacqueline Woods Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Common Mgmt For For For Stock 4 Amendment to the 2005 Long-Term Mgmt For For For Performance Compensation Plan Ansys Inc Ticker Security ID: Meeting Date Meeting Status ANSS CUSIP9 03662Q105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cashman III Mgmt For For For Elect William McDermott Mgmt For For For Elect John Smith Mgmt For For For 2 RATIFY SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Avnet Inc Ticker Security ID: Meeting Date Meeting Status AVT CUSIP9 053807103 11/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eleanor Baum Mgmt For For For Elect J. Veronica Biggins Mgmt For For For Elect Lawrence Clarkson Mgmt For For For Elect Ehud Houminer Mgmt For For For Elect James Lawrence Mgmt For For For Elect Frank Noonan Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Gary Tooker Mgmt For For For Elect Roy Vallee Mgmt For For For 2 REAPPROVAL OF THE AVNET, Mgmt For For For INC. EXECUTIVE INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Avocent Corp. Ticker Security ID: Meeting Date Meeting Status AVCT CUSIP9 053893103 07/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William McAleer Mgmt For For For Elect David Vieau Mgmt For For For Elect Doyle Weeks Mgmt For For For 2 Ratification of Auditor Mgmt For For For Blyth Inc Ticker Security ID: Meeting Date Meeting Status BTH CUSIP9 09643P108 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anne Busquet Mgmt For For For Elect Wilma Jordan Mgmt For For For Elect James McTaggart Mgmt For For For 2 Amendment to the 2003 Omnibus Mgmt For For For Incentive Plan 3 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF INDEPENDENT AUDITORS. BorgWarner, Inc Ticker Security ID: Meeting Date Meeting Status BWA CUSIP9 099724106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robin Adams Mgmt For For For Elect David Brown Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Brown Shoe Company Inc Ticker Security ID: Meeting Date Meeting Status BWS CUSIP9 115736100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mario Baeza Mgmt For Withhold Against Elect Ronald Fromm Mgmt For Withhold Against Elect Steven Korn Mgmt For Withhold Against Elect Patricia McGinnis Mgmt For Withhold Against Elect Harold Wright Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTANTS 3 INCENTIVE AND STOCK Mgmt For For For COMPENSATION PLAN OF 2002, AS AMENDED AND RESTATED C.R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP9 067383109 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect T. Kevin Dunnigan Mgmt For For For Elect Gail Naughton Mgmt For For For Elect John Weiland Mgmt For For For 2 Amendment to the 2003 Long Term Mgmt For For For Incentive Plan 3 Amendment to the 1998 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Adoption of Majority Vote for Mgmt For For For Election of Directors Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Fluor Mgmt For Withhold Against Elect Jack Moore Mgmt For Withhold Against Elect David Ross III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 12/07/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Authorized Shares of Mgmt For For For Common Stock Career Education Corp. Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. CHOOKASZIAN 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DEVONSHIRE 3 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. LALLY 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN H. LESNIK 6 ELECTION OF DIRECTOR: GARY Mgmt For For For E. MCCULLOUGH 7 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. SNYDER 8 ELECTION OF DIRECTOR: Mgmt For For For LESLIE T. THORNTON 9 2008 Incentive Compensation Plan Mgmt For For For 10 Ratification of Auditor Mgmt For For For Cash America International, Inc. Ticker Security ID: Meeting Date Meeting Status CSH CUSIP9 14754D100 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Berce Mgmt For For For Elect Jack Daugherty Mgmt For For For Elect A.R. Dike Mgmt For For For Elect Daniel Feehan Mgmt For For For Elect James Graves Mgmt For For For Elect B.D. Hunter Mgmt For For For Elect Timothy McKibben Mgmt For For For Elect Alfred Micallef Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ANTI-PREDATORY LENDING POLICIES. Cephalon Inc Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Baldino, Jr. Mgmt For For For Elect William Egan Mgmt For For For Elect Martyn Greenacre Mgmt For For For Elect Vaughn Kailian Mgmt For For For Elect Kevin Moley Mgmt For For For Elect Charles Sanders Mgmt For For For Elect Gail Wilensky Mgmt For For For Elect Dennis Winger Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 3 Ratification of Auditor Mgmt For For For Cepheid Inc Ticker Security ID: Meeting Date Meeting Status CPHD CUSIP9 15670R107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Easton Mgmt For For For Elect Mitchell Mroz Mgmt For For For Elect Hollings Renton Mgmt For For For 2 TO AMEND AND RESTATE Mgmt For Against Against CEPHEID'S 2006 EQUITY INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Cerner Corp. Ticker Security ID: Meeting Date Meeting Status CERN CUSIP9 156782104 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Danforth Mgmt For For For Elect Neal Patterson Mgmt For For For Elect William Zollars Mgmt For For For 2 Ratification of Auditor Mgmt For For For Charles River Laboratories Ticker Security ID: Meeting Date Meeting Status CRL CUSIP9 159864107 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Foster Mgmt For For For Elect Nancy Chang Mgmt For For For Elect Stephen Chubb Mgmt For For For Elect George Massaro Mgmt For For For Elect George Milne, Jr. Mgmt For For For Elect C. Richard Reese Mgmt For For For Elect Douglas Rogers Mgmt For For For Elect Samuel Thier Mgmt For For For Elect William Waltrip Mgmt For For For 2 Ratification of Auditor Mgmt For For For CheckFree Corporation Ticker Security ID: Meeting Date Meeting Status CKFR CUSIP9 162813109 10/23/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For TNA N/A 2 Right to Adjourn Meeting Mgmt For TNA N/A Chesapeake Energy Corp. Ticker Security ID: Meeting Date Meeting Status CHK CUSIP9 165167107 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Aubrey McClendon Mgmt For Withhold Against Elect Donald Nickles Mgmt For For For 2 TO APPROVE AN AMENDMENT Mgmt For Against Against TO OUR LONG TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For 4 TO CONSIDER A SHAREHOLDER ShrHoldr Against For Against PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. CHICAGO BRIDGE & IRON COMPANY N.V.- ADR Ticker Security ID: Meeting Date Meeting Status CBI CUSIP9 167250109 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Neale Mgmt For For For Elect Marsha Williams Mgmt For For For Elect J. Charles Jennett Mgmt For For For Elect Larry McVay Mgmt For For For 2 Accounts and Reports; Authority to Mgmt For For For Issue Reports in English 3 Ratification of Management Board Mgmt For For For Acts 4 Ratification of Supervisory Board Mgmt For For For Acts 5 TO APPROVE THE FINAL Mgmt For For For DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2007. 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Amendment to Articles Regarding Mgmt For For For the Record Date 9 TO APPROVE THE AMENDMENT Mgmt For For For OF THE 1999 LONG-TERM INCENTIVE PLAN. 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Supervisory Board's Fees Mgmt For Abstain Against CHICAGO BRIDGE & IRON COMPANY N.V.- ADR Ticker Security ID: Meeting Date Meeting Status CBI CUSIP9 167250109 11/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For Cleveland-Cliffs Inc Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 07/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Cambre Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Susan Cunningham Mgmt For For For Elect Barry Eldridge Mgmt For For For Elect Susan Green Mgmt For For For Elect James Ireland III Mgmt For For For Elect Francis McAllister Mgmt For For For Elect Roger Phillips Mgmt For For For Elect Richard Riederer Mgmt For For For Elect Alan Schwartz Mgmt For For For 2 ADOPTION OF THE 2007 Mgmt For For For INCENTIVE EQUITY PLAN. 3 ADOPTION OF A NEW Mgmt For For For EXECUTIVE MANAGEMENT PERFORMANCE INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For COMPAGNIE GENERALE DE GEOPHYSIQUE - ADR Ticker Security ID: Meeting Date Meeting Status CGV CUSIP9 204386106 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 ALLOCATION OF THE LOSS Mgmt For For For 3 APPROVAL OF THE Mgmt For For For CONSOLIDATED FINANCIAL STATEMENTS FOR FISCAL YEAR 4 RENEWAL OF THE TERM OF Mgmt For For For OFFICE OF MR ROBERT BRUNCK 5 RENEWAL OF THE TERM OF Mgmt For For For OFFICE OF MR OLIVIER APPERT 6 ALLOCATION OF BOARD OF Mgmt For For For DIRECTORS ATTENDANCE FEES FOR FISCAL YEAR 2008 7 AUTHORITY GIVEN TO THE Mgmt For For For BOARD OF DIRECTORS TO PURCHASE COMPANY'S SHARES 8 Related Party Transactions Mgmt For For For 9 Severance Package (Robert Mgmt For Against Against Brunck) 10 Severance Package (Thierry Le Mgmt For Against Against Roux) 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights 13 Authority to Set Offering Price of Mgmt For For For Shares 14 Authority to Increase Share Mgmt For For For Issuance Limit 15 Authority to Increase Capital Mgmt For For For through Capitalizations 16 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 17 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 18 AUTHORIZATION GIVEN TO THE Mgmt For For For BOARD OF DIRECTORS TO GRANT STOCK OPTIONS 19 Authority to Issue Restricted Stock Mgmt For For For to Employees 20 Authority to Cancel Shares and Mgmt For For For Reduce Capital 21 Authority to Reduce Capital and Par Mgmt For For For Value of Stock 22 Authority to Issue Debt Instruments Mgmt For For For 23 AMENDMENT OF ARTICLE 8-4 OF Mgmt For For For THE BY-LAWS 24 AMENDMENT OF ARTICLE 14-6 Mgmt For For For OF THE BY-LAWS 25 POWERS FOR PUBLICITY Mgmt For For For FORMALITIES Comtech Inc Ticker Security ID: Meeting Date Meeting Status CMTL CUSIP9 205826209 12/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Kornberg Mgmt For For For Elect Edwin Kantor Mgmt For For For Elect Robert Paul Mgmt For For For 2 Amendment to the Bylaws to Permit Mgmt For For For Direct Registration of Uncertificated Shares 3 Amendment to the 2000 Stock Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For Consol Energy Inc Ticker Security ID: Meeting Date Meeting Status CNX CUSIP9 20854P109 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Whitmire Mgmt For Withhold Against Elect J. Brett Harvey Mgmt For Withhold Against Elect James Altmeyer, Sr. Mgmt For Withhold Against Elect William Davis Mgmt For Withhold Against Elect Raj Gupta Mgmt For Withhold Against Elect Patricia Hammick Mgmt For Withhold Against Elect David Hardesty, Jr. Mgmt For Withhold Against Elect John Mills Mgmt For Withhold Against Elect William Powell Mgmt For Withhold Against Elect Joseph Williams Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP. 3 CONSOL ENERGY INC. Mgmt For For For EXECUTIVE ANNUAL INCENTIVE PLAN. 4 JOINT SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING CLIMATE CHANGE. Core Laboratories Ticker Security ID: Meeting Date Meeting Status CLB CUSIP9 N22717107 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Demshur Mgmt For For For Elect Rene Joyce Mgmt For For For Elect Michael Kearney Mgmt For For For 2 Accounts and Reports Mgmt For For For 3 Authority to Cancel Shares Mgmt For For For 4 Authority to Cancel Shares Mgmt For For For 5 Authority to Repurchase Shares Mgmt For For For 6 Authority to Issue Common and Mgmt For Against Against Preference Shares w/ Preemptive Rights 7 Authority to Issue Common and Mgmt For Against Against Preference Shares w/out Preemptive Rights 8 Ratification of Auditor Mgmt For For For Curtiss Wright Corp. Ticker Security ID: Meeting Date Meeting Status CW CUSIP9 231561101 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Benante Mgmt For For For Elect S. Fuller Mgmt For For For Elect Allen Kozinski Mgmt For For For Elect Carl Miller Mgmt For For For Elect William Mitchell Mgmt For For For Elect John Myers Mgmt For For For Elect John Nathman Mgmt For For For Elect William Sihler Mgmt For For For Elect Albert Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Davita Inc Ticker Security ID: Meeting Date Meeting Status DVA CUSIP9 23918K108 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES G. BERG 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLARD W. BRITTAIN, JR. 3 ELECTION OF DIRECTOR: Mgmt For Against Against NANCY-ANN DEPARLE 4 ELECTION OF DIRECTOR: PAUL Mgmt For Against Against J. DIAZ 5 ELECTION OF DIRECTOR: PETER Mgmt For Against Against T. GRAUER 6 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against M. NEHRA 7 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM L. ROPER, M.D. 8 ELECTION OF DIRECTOR: KENT Mgmt For Against Against J. THIRY 9 ELECTION OF DIRECTOR: Mgmt For Against Against ROGER J. VALINE 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD C. VAUGHAN 11 Ratification of Auditor Mgmt For For For Denbury Resources Inc Ticker Security ID: Meeting Date Meeting Status DNR CUSIP9 247916208 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Greene Mgmt For For For Elect Michael Beatty Mgmt For For For Elect Michael Decker Mgmt For For For Elect David Heather Mgmt For For For Elect Gregory McMichael Mgmt For For For Elect Gareth Roberts Mgmt For For For Elect Randy Stein Mgmt For For For Elect Wieland Wettstein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dentsply International Inc Ticker Security ID: Meeting Date Meeting Status XRAY CUSIP9 249030107 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Alfano Mgmt For For For Elect Eric Brandt Mgmt For For For Elect William Hecht Mgmt For For For Elect Francis Lunger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Prospoal Regarding ShrHoldr Against Against For Sustainability Report Dress Barn Inc Ticker Security ID: Meeting Date Meeting Status DBRN CUSIP9 261570105 11/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elliot Jaffe Mgmt For For For Elect Burt Steinberg Mgmt For For For Dril-Quip Inc Ticker Security ID: Meeting Date Meeting Status DRQ CUSIP9 262037104 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Walker Mgmt For For For Elect John Lovoi Mgmt For For For 2 Ratification of Auditor Mgmt For For For Electronics For Imaging Ticker Security ID: Meeting Date Meeting Status EFII CUSIP9 286082102 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gill Cogan Mgmt For For For Elect Guy Gecht Mgmt For For For Elect Thomas Georgens Mgmt For For For Elect James Greene Mgmt For For For Elect Richard Kashnow Mgmt For For For Elect Dan Maydan Mgmt For For For Elect Fred Rosenzweig Mgmt For For For 2 Ratification of Auditor Mgmt For For For Electronics For Imaging Ticker Security ID: Meeting Date Meeting Status EFII CUSIP9 286082102 12/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gill Cogan Mgmt For For For Elect Guy Gecht Mgmt For For For Elect James S. Greene Mgmt For For For Elect Dan Maydan Mgmt For For For Elect Fred Rosenzweig Mgmt For For For Elect Christopher Paisley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Equity Incentive Plan Mgmt For Against Against Endo Pharmaceuticals Holdings Inc Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP9 29264F205 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect David Holveck Mgmt For For For Elect George Horner, III Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect Roger Kimmel Mgmt For For For Elect Clive Meanwell Mgmt For For For Elect Joseph Scodari Mgmt For For For Elect William Spengler Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Equifax Inc Ticker Security ID: Meeting Date Meeting Status EFX CUSIP9 294429105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Canfield Mgmt For Withhold Against Elect James Copeland Jr. Mgmt For Withhold Against Elect Lee Kennedy Mgmt For Withhold Against Elect Siri Marshall Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVE THE 2008 OMNIBUS Mgmt For For For INCENTIVE PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Voting for Directors Equitable Resources Inc Ticker Security ID: Meeting Date Meeting Status EQT CUSIP9 294549100 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis Domm, Ed.D. Mgmt For For For Elect David Porges Mgmt For For For Elect James Rohr Mgmt For For For Elect David Shapira Mgmt For For For 2 Ratification of Auditor Mgmt For For For F5 Networks Inc Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP9 315616102 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Gary Ames Mgmt For For For Elect Scott Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For FCStone Group, Inc. Ticker Security ID: Meeting Date Meeting Status FCSX CUSIP9 31308T100 01/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Andresen Mgmt For For For Elect Jack Friedman Mgmt For For For Elect Daryl Henze Mgmt For For For Elect Eric Parthemore Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fiserv Inc Ticker Security ID: Meeting Date Meeting Status FISV CUSIP9 337738108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Dillon Mgmt For For For Elect Gerald Levy Mgmt For For For Elect Denis O'Leary Mgmt For For For Elect Glenn Renwick Mgmt For For For Elect Doyle Simons Mgmt For For For Elect Peter Kight Mgmt For For For 2 Ratification of Auditor Mgmt For For For FMC Technologies Inc Ticker Security ID: Meeting Date Meeting Status FTI CUSIP9 30249U101 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. Maury Devine Mgmt For For For Elect Thomas Hamilton Mgmt For For For Elect Richard Pattarozzi Mgmt For For For 2 Amendment to the Incentive Mgmt For Abstain Against Compensation and Stock Plan FNX Mining Company Inc Ticker Security ID: Meeting Date Meeting Status FNX CUSIP9 30253R101 05/29/2008 Take No Action Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect A. Terrance MacGibbon Mgmt For TNA N/A Re-elect Robert Cudney Mgmt For TNA N/A Elect Franklin Davis Mgmt For TNA N/A Re-elect J. Duncan Gibson Mgmt For TNA N/A Re-elect Daniel Innes Mgmt For TNA N/A Re-elect John Lill Mgmt For TNA N/A Re-elect John Lydall Mgmt For TNA N/A Re-elect Donald Ross Mgmt For TNA N/A Elect James Wallace Mgmt For TNA N/A 2 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 3 Adoption of Shareholder Rights Mgmt For TNA N/A Plan Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 01/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Common Mgmt For For For Stock Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Fusco Mgmt For For For Elect Edward Galante Mgmt For For For Elect Raymond Milchovich Mgmt For For For 2 Ratification of Auditor Mgmt For For For Foundry Networks Inc Ticker Security ID: Meeting Date Meeting Status FDRY CUSIP9 35063R100 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BOBBY R. JOHNSON, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For ALFRED J. AMOROSO 3 ELECTION OF DIRECTOR: C.N. Mgmt For For For KEATING, JR. 4 ELECTION OF DIRECTOR: J. Mgmt For For For STEVEN YOUNG 5 ELECTION OF DIRECTOR: ALAN Mgmt For For For L. EARHART 6 ELECTION OF DIRECTOR: Mgmt For For For CELESTE VOLZ FORD 7 Ratification of Auditor Mgmt For For For FRANCO-NEVADA CORPORATION Ticker Security ID: Meeting Date Meeting Status FNV CUSIP9 351858105 05/13/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Pierre Lassonde Mgmt For For For Re-elect David Harquail Mgmt For For For Re-elect David Peterson Mgmt For For For Re-elect Louis Gignac Mgmt For Withhold Against Re-elect Graham Farquharson Mgmt For For For Re-elect Randall Oliphant Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Amendment to Stock Option Plan Mgmt For For For 4 Restricted Share Unit Plan Mgmt For For For Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. Frontier Oil Corp. Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Gibbs Mgmt For For For Elect Douglas Bech Mgmt For For For Elect G. Clyde Buck Mgmt For For For Elect T. Michael Dossey Mgmt For For For Elect James Lee Mgmt For For For Elect Paul Loyd, Jr. Mgmt For For For Elect Michael Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For FTD Group Inc Ticker Security ID: Meeting Date Meeting Status FTD CUSIP9 30267U108 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Nolan Mgmt For Withhold Against Elect Robert Apatoff Mgmt For Withhold Against Elect Adam Aron Mgmt For Withhold Against Elect John Baumer Mgmt For Withhold Against Elect William Chardavoyne Mgmt For Withhold Against Elect Timothy Flynn Mgmt For Withhold Against Elect Ted Nark Mgmt For Withhold Against Elect Michael Soenen Mgmt For Withhold Against Elect Thomas White Mgmt For Withhold Against Elect Carrie Wolfe Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For General Cable Corp. Ticker Security ID: Meeting Date Meeting Status BGC CUSIP9 369300108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Kenny Mgmt For For For Elect Robert Smialek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE GENERAL Mgmt For For For CABLE CORPORATION 2008 ANNUAL INCENTIVE PLAN. Gome Electrical Appliances Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS G3978C108 05/22/2008 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the payment of a final Mgmt For For For dividend for the YE 31 DEC 2007 3 Re-elect Ms. Du Juan as a Director Mgmt For Against Against of the Company 4 Re-elect Mr. Chen Xiao as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. Ng Kin Wah as a Mgmt For Against Against Director of the Company 6 Re-elect Mr. Sun Qiang Chang as a Mgmt For Against Against Director of the Company 7 Re-elect Mr. Sze Tsai Ping, Michael Mgmt For Against Against as a Director of the Company 8 Re-elect Mr. Chan Yuk Sang as a Mgmt For Against Against Director of the Company 9 Re-elect Mr. Mark Christopher Mgmt For Against Against Greaves as a Director of the Company 10 Re-elect Dr. Liu Peng Hui as a Mgmt For Against Against Director of the Company 11 Re-elect Mr. Yu Tung Ho as a Mgmt For Against Against Director of the Company 12 Re-elect Mr. Thomas Joseph Mgmt For Against Against Manning as a Director of the Company 13 Directors' Fees Mgmt For For For 14 Appointment of Auditor and Mgmt For For For Authority to Set Fees 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Issue Repurchased Mgmt For For For Shares 18 Non-Voting Agenda Item N/A N/A N/A N/A Gome Electrical Appliances Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS G3978C108 05/22/2008 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For Goodrich Corp. Ticker Security ID: Meeting Date Meeting Status GR CUSIP9 382388106 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Diane Creel Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Harris Deloach, Jr. Mgmt For For For Elect James Griffith Mgmt For For For Elect William Holland Mgmt For For For Elect John Jumper Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Lloyd Newton Mgmt For For For Elect Douglas Olesen Mgmt For For For Elect Alfred Rankin Jr. Mgmt For For For Elect A. Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2001 Equity Mgmt For For For Compensation Plan 4 APPROVE THE GOODRICH Mgmt For For For CORPORATION 2008 GLOBAL EMPLOYEE STOCK PURCHASE PLAN. Harris Corp. Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Dattilo Mgmt For For For 2 Elect Howard Lance Mgmt For For For 3 Elect James Stoffel Mgmt For For For 4 Ratification of Auditor Mgmt For For For Health Net Inc Ticker Security ID: Meeting Date Meeting Status HNT CUSIP9 42222G108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Theodore Craver, Jr. Mgmt For For For Elect Vicki Escarra Mgmt For For For Elect Thomas Farley Mgmt For For For Elect Gale Fitzgerald Mgmt For For For Elect Patrick Foley Mgmt For For For Elect Jay Gellert Mgmt For For For Elect Roger Greaves Mgmt For For For Elect Bruce Willison Mgmt For For For Elect Frederick Yeager Mgmt For For For 2 Ratification of Auditor Mgmt For For For Helmerich Payne Inc Ticker Security ID: Meeting Date Meeting Status HP CUSIP9 423452101 03/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Armstrong Mgmt For For For Elect John Zeglis Mgmt For For For Hercules Offshore Inc Ticker Security ID: Meeting Date Meeting Status HERO CUSIP9 427093109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Reynolds Mgmt For For For Elect F. Gardner Parker Mgmt For For For 2 TO APPROVE OUR EMPLOYEE Mgmt For For For STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Illumina Inc Ticker Security ID: Meeting Date Meeting Status ILMN CUSIP9 452327109 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roy Whitfield Mgmt For For For Elect Daniel Bradbury Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS. 3 APPROVAL OF AMENDMENT TO Mgmt For Against Against THE 2 INCENTIVE PLAN. IMS Health Inc Ticker Security ID: Meeting Date Meeting Status RX CUSIP9 449934108 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For R. CARLUCCI 2 ELECTION OF DIRECTOR: Mgmt For For For CONSTANTINE L. CLEMENTE 3 ELECTION OF DIRECTOR: Mgmt For For For KATHRYN E. GIUSTI 4 ELECTION OF DIRECTOR: M. Mgmt For For For BERNARD PUCKETT 5 Ratification of Auditor Mgmt For For For 6 Repeal of Classified Board Mgmt For For For 7 Reapproval of Business Criteria for Mgmt For For For the Executive Annual Incentive Plan Informatica Corp. Ticker Security ID: Meeting Date Meeting Status INFA CUSIP9 45666Q102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Brooke Seawell Mgmt For For For Elect Mark Bertelsen Mgmt For Withhold Against Elect Godfrey Sullivan Mgmt For For For 2 Employee Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For IntercontinentalExchange Ticker Security ID: Meeting Date Meeting Status ICE CUSIP9 45865V100 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Crisp Mgmt For For For Elect Jean-Marc Forneri Mgmt For Withhold Against Elect Fred Hatfield Mgmt For For For Elect Terrence Martell Mgmt For For For Elect Robert Reid Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Frederick Schoenhut Mgmt For For For Elect Jeffrey Sprecher Mgmt For For For Elect Judith Sprieser Mgmt For For For Elect Vincent Tese Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ivanhoe Mines Limited Ticker Security ID: Meeting Date Meeting Status IVN CUSIP9 46579N103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Robert Friedland Mgmt For For For Re-elect David Huberman Mgmt For For For Re-elect John Macken Mgmt For For For Re-elect Peter Meredith Mgmt For Withhold Against Re-elect Bret Clayton Mgmt For For For Re-elect Kjeld Thygesen Mgmt For For For Re-elect Robert Hanson Mgmt For For For Re-elect Markus Faber Mgmt For For For Re-elect Howard Balloch Mgmt For For For Re-elect David Korbin Mgmt For For For Re-elect R. Edward Flood Mgmt For Withhold Against 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Jack Henry & Associates, Inc. Ticker Security ID: Meeting Date Meeting Status JKHY CUSIP9 426281101 10/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerry Hall Mgmt For For For Elect Michael Henry Mgmt For For For Elect James Ellis Mgmt For For For Elect Craig Curry Mgmt For For For Elect Wesley Brown Mgmt For For For Elect Matthew Flanigan Mgmt For For For Elect Marla Shepard Mgmt For For For Elect John Prim Mgmt For For For 2 Amendment to the 2006 Employee Mgmt For For For Stock Purchase Plan 3 TO APPROVE THE COMPANY'S Mgmt For For For 2 Jackson Hewitt Tax Service Inc. Ticker Security ID: Meeting Date Meeting Status JTX CUSIP9 468202106 09/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Salvatore Mgmt For For For Elect Michael Lister Mgmt For For For Elect Margaret Richardson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jakks Pacific Inc Ticker Security ID: Meeting Date Meeting Status JAKK CUSIP9 47012E106 08/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Friedman Mgmt For For For Elect Stephen Berman Mgmt For For For Elect Dan Almagor Mgmt For For For Elect David Blatte Mgmt For For For Elect Robert Glick Mgmt For For For Elect Michael Miller Mgmt For For For Elect Murray Skala Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against KBR Inc Ticker Security ID: Meeting Date Meeting Status KBR CUSIP9 48242W106 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Huff Mgmt For For For Elect Lester Lyles Mgmt For For For Elect Richard Slater Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE KBR, INC. 2009 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. Kimco Realty Corp. Ticker Security ID: Meeting Date Meeting Status KIM CUSIP9 49446R109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Kimmel Mgmt For For For Elect Milton Cooper Mgmt For For For Elect Richard Dooley Mgmt For For For Elect Michael Flynn Mgmt For For For Elect Joe Grills Mgmt For For For Elect David Henry Mgmt For For For Elect F. Patrick Hughes Mgmt For For For Elect Frank Lourenso Mgmt For For For Elect Richard Saltzman Mgmt For For For Elect Philip Coviello Mgmt For For For 2 Amendment to the 1998 Equity Mgmt For For For Participation Plan 3 Ratification of Auditor Mgmt For For For Kinetic Concepts, Inc. Ticker Security ID: Meeting Date Meeting Status KCI CUSIP9 49460W208 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Leininger Mgmt For For For Elect Woodrin Grossman Mgmt For For For Elect David Simpson Mgmt For For For 2 TO APPROVE THE 2008 Mgmt For For For OMNIBUS STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Laboratory Corporation of America Holdings Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. MAC MAHON 2 ELECTION OF DIRECTOR: KERRII Mgmt For For For B. ANDERSON 3 ELECTION OF DIRECTOR: JEAN- Mgmt For For For LUC BELINGARD 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For P. KING 5 ELECTION OF DIRECTOR: Mgmt For For For WENDY E. LANE 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. MITTELSTAEDT, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR H. RUBENSTEIN, MBBCH 8 ELECTION OF DIRECTOR: Mgmt For For For BRADFORD T. SMITH 9 ELECTION OF DIRECTOR: M. Mgmt For For For KEITH WEIKEL, PH.D 10 ELECTION OF DIRECTOR: R. Mgmt For Against Against SANDERS WILLIAMS, M.D. 11 TO APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT INCENTIVE BONUS PLAN. 12 TO APPROVE THE COMPANY'S Mgmt For For For 2 13 Amendment to the 1997 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Landstar Systems Ticker Security ID: Meeting Date Meeting Status LSTR CUSIP9 515098101 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bannister Mgmt For For For Elect Jeffrey Crowe Mgmt For For For Elect Michael Henning Mgmt For For For 2 Ratification of Auditor Mgmt For For For Liberty Global Inc. Ticker Security ID: Meeting Date Meeting Status LBTYA CUSIP9 530555101 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Fries Mgmt For For For Elect Paul Gould Mgmt For For For Elect John Malone Mgmt For Withhold Against Elect Larry Romrell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For For For Elect Stuart Altman Mgmt For For For Elect Chester Black Mgmt For For For Elect Frank Byrne Mgmt For For For Elect William Miller, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Massey Energy Company Ticker Security ID: Meeting Date Meeting Status MEE CUSIP9 576206106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Blankenship Mgmt For For For Elect Robert Foglesong Mgmt For For For Elect Bobby Inman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTION REPORTS. 4 STOCKHOLDER PROPOSAL ON A ShrHoldr Against Against For CLIMATE CHANGE REPORT. McDermott International Ticker Security ID: Meeting Date Meeting Status MDR CUSIP9 580037109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Brown Mgmt For For For Elect Oliver Kingsley, Jr. Mgmt For For For Elect Bruce Wilkinson Mgmt For For For 2 Admendment Regarding Record Mgmt For Abstain Against Date for Meeting of Shareholders 3 Ratification of Auditor Mgmt For For For Meridian Bioscience, Inc. Ticker Security ID: Meeting Date Meeting Status VIVO CUSIP9 589584101 01/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buzard Mgmt For For For Elect John Kraeutler Mgmt For For For Elect Gary Kreider Mgmt For For For Elect William Motto Mgmt For For For Elect David Phillips Mgmt For For For Elect Robert Ready Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Amended Code Mgmt For For For of Regulations 4 Amendment to the 2004 Equity Mgmt For For For Compensation Plan MicroStrategy Inc Ticker Security ID: Meeting Date Meeting Status MSTR CUSIP9 594972408 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Saylor Mgmt For Withhold Against Elect Sanju Bansal Mgmt For Withhold Against Elect Matthew Calkins Mgmt For Withhold Against Elect Robert Epstein Mgmt For Withhold Against Elect David LaRue Mgmt For Withhold Against Elect Jarrod Patten Mgmt For Withhold Against Elect Carl Rickertsen Mgmt For Withhold Against Elect Thomas Spahr Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For MORNINGSTAR INC Ticker Security ID: Meeting Date Meeting Status MORN CUSIP9 617700109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joe Mansueto Mgmt For For For Elect Don Phillips Mgmt For For For Elect Cheryl Francis Mgmt For For For Elect Steven Kaplan Mgmt For For For Elect Bill Lyons Mgmt For For For Elect Jack Noonan Mgmt For For For Elect Frank Ptak Mgmt For For For Elect Paul Sturm Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nabors Industries Limited Ticker Security ID: Meeting Date Meeting Status NBR CUSIP9 G6359F103 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anthony Petrello Mgmt For For For Elect Myron Sheinfeld Mgmt For For For Elect Martin Whitman Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING GROSS-UP PAYMENTS TO SENIOR EXECUTIVES. Nasdaq Stock Market Inc Ticker Security ID: Meeting Date Meeting Status NDAQ CUSIP9 631103108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Soud Ba'alawy Mgmt For For For Elect Urban Bäckström Mgmt For For For Elect H. Furlong Baldwin Mgmt For For For Elect Michael Casey Mgmt For For For Elect Lon Gorman Mgmt For For For Elect Robert Greifeld Mgmt For For For Elect Glenn H. Hutchins Mgmt For For For Elect Birgitta Kantola Mgmt For For For Elect Essa Kazim Mgmt For For For Elect John Markese Mgmt For For For Elect Hans Munk Nielsen Mgmt For For For Elect Thomas O'Neill Mgmt For Withhold Against Elect James Riepe Mgmt For For For Elect Michael Splinter Mgmt For For For Elect Lars Wedenborn Mgmt For For For Elect Deborah Wince-Smith Mgmt For For For 2 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVE AMENDED AND Mgmt For For For RESTATED EQUITY PLAN Nasdaq Stock Market Inc Ticker Security ID: Meeting Date Meeting Status NDAQ CUSIP9 631103108 12/12/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVE ISSUANCE OF Mgmt For For For COMMON STOCK 2 Company Name Change Mgmt For For For National Instruments Corp. Ticker Security ID: Meeting Date Meeting Status NATI CUSIP9 636518102 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Kodosky Mgmt For For For Elect Donald Carlton Mgmt For For For Elect John Medica Mgmt For For For NCR Corp. Ticker Security ID: Meeting Date Meeting Status NCR CUSIP9 62886E108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Frissora Mgmt For For For Elect C.K. Prahalad Mgmt For For For 2 Ratification of Auditor Mgmt For For For NeuStar, Inc Ticker Security ID: Meeting Date Meeting Status NSR CUSIP9 64126X201 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cullen Mgmt For For For Elect Joel Friedman Mgmt For For For Elect Kenneth Pickar Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nuance Communications, Inc. Ticker Security ID: Meeting Date Meeting Status NUAN CUSIP9 67020Y100 04/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Berger Mgmt For For For Elect Robert Frankenberg Mgmt For For For Elect Jeffrey Harris Mgmt For For For Elect William Janeway Mgmt For For For Elect Katharine Martin Mgmt For Withhold Against Elect Mark Myers Mgmt For For For Elect Philip Quigley Mgmt For For For Elect Paul Ricci Mgmt For For For Elect Robert Teresi Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED 1995 EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For OfficeMax, Inc. Ticker Security ID: Meeting Date Meeting Status OMX CUSIP9 67622P101 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dorrit Bern Mgmt For For For Elect Warren Bryant Mgmt For For For Elect Joseph DePinto Mgmt For For For Elect Sam Duncan Mgmt For For For Elect Rakesh Gangwal Mgmt For For For Elect Francesca Ruiz de Luzuriaga Mgmt For For For Elect William Montgoris Mgmt For For For Elect David Szymanski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2003 Incentive Mgmt For For For and Performance Plan Pan American Silver Corp. Ticker Security ID: Meeting Date Meeting Status PAAS CUSIP9 697900108 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Ross Beaty Mgmt For For For Re-elect Geoffrey Burns Mgmt For For For Re-elect William Fleckenstein Mgmt For For For Re-elect Michael Larson Mgmt For For For Re-elect Michael Maloney Mgmt For For For Re-elect Robert Pirooz Mgmt For For For Re-elect Paul Sweeney Mgmt For For For Elect David Press Mgmt For For For 2 TO APPOINT DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS OF THE COMPANY. 3 TO AUTHORIZE THE DIRECTORS Mgmt For For For TO FIX THE AUDITORS' REMUNERATION. 4 Stock Option and Stock Bonus Plan Mgmt For Against Against Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Harty Mgmt For Withhold Against Elect Candy Obourn Mgmt For Withhold Against Elect Donald Washkewicz Mgmt For Withhold Against 2 A MANAGEMENT PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS 3 Ratification of Auditor Mgmt For For For PATRIOT COAL CORP Ticker Security ID: Meeting Date Meeting Status PCX CUSIP9 70336T104 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Joe Adorjan Mgmt For For For Elect Michael Scharf Mgmt For For For 2 Ratification of Auditor Mgmt For For For Patterson-UTI Energy, Inc. Ticker Security ID: Meeting Date Meeting Status PTEN CUSIP9 703481101 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terry Hunt Mgmt For For For Elect Kenneth Peak Mgmt For For For Elect Mark Siegel Mgmt For For For Elect Cloyce Talbott Mgmt For For For Elect Kenneth Berns Mgmt For For For Elect Charles Buckner Mgmt For For For Elect Curtis Huff Mgmt For For For 2 Amendment to the 2005 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Pediatrix Medical Group Ticker Security ID: Meeting Date Meeting Status PDX CUSIP9 705324101 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cesar Alvarez Mgmt For Withhold Against Elect Waldemar Carlo Mgmt For For For Elect Michael Fernandez Mgmt For For For Elect Roger Freeman Mgmt For For For Elect Paul Gabos Mgmt For For For Elect Pascal Goldschmidt Mgmt For Withhold Against Elect Roger Medel Mgmt For For For Elect Manuel Kadre Mgmt For For For Elect Enrique Sosa Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For PEDIATRIX 2008 INCENTIVE COMPENSATION PLAN. 3 Ratification of Auditor Mgmt For For For PerkinElmer, Inc. Ticker Security ID: Meeting Date Meeting Status PKI CUSIP9 714046109 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. FRIEL 2 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS A. LOPARDO 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS P. MICHAS 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For C. MULLEN 5 ELECTION OF DIRECTOR: DR. Mgmt For For For VICKI L. SATO 6 ELECTION OF DIRECTOR: Mgmt For For For GABRIEL SCHMERGEL 7 ELECTION OF DIRECTOR: Mgmt For For For KENTON J. SICCHITANO 8 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. SULLIVAN 9 ELECTION OF DIRECTOR: Mgmt For For For GREGORY L. SUMME 10 ELECTION OF DIRECTOR: G. Mgmt For For For ROBERT TOD 11 Ratification of Auditor Mgmt For For For Plum Creek Timber Company Ticker Security ID: Meeting Date Meeting Status PCL CUSIP9 729251108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RICK Mgmt For For For R. HOLLEY 2 ELECTION OF DIRECTOR: IAN B. Mgmt For For For DAVIDSON 3 ELECTION OF DIRECTOR: ROBIN Mgmt For For For JOSEPHS 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For G. MCDONALD 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT B. MCLEOD 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MORGAN, SR. 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. SCULLY 8 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN C. TOBIAS 9 ELECTION OF DIRECTOR: Mgmt For For For MARTIN A. WHITE 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions PNM Resources Inc Ticker Security ID: Meeting Date Meeting Status PNM CUSIP9 69349H107 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Adelmo Archuleta Mgmt For For For Elect Julie Dobson Mgmt For For For Elect Woody Hunt Mgmt For For For Elect Robert Nordhaus Mgmt For For For Elect Manuel Pacheco, Ph.D. Mgmt For For For Elect Robert Price Mgmt For For For Elect Bonnie Reitz Mgmt For For For Elect Jeffry Sterba Mgmt For For For Elect Joan Woodard, Ph.D. Mgmt For For For 2 APPROVE AN AMENDMENT TO Mgmt For For For PNM RESOURCES, INC. EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Questar Corp. Ticker Security ID: Meeting Date Meeting Status STR CUSIP9 748356102 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillips Baker, Jr. Mgmt For Withhold Against Elect L. Richard Flury Mgmt For For For Elect Bruce Williamson Mgmt For For For Elect James Harmon Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTING FIRM 3 DECLASSIFICATION OF BOARD ShrHoldr N/A For N/A OF DIRECTORS Respironics Inc Ticker Security ID: Meeting Date Meeting Status RESP CUSIP9 761230101 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Cotter Mgmt For For For Elect Gerald McGinnis Mgmt For For For Elect Craig Reynolds Mgmt For For For Elect Candace Littell Mgmt For For For 2 Ratification of Auditor Mgmt For For For RF Micro Devices Inc Ticker Security ID: Meeting Date Meeting Status RFMD CUSIP9 749941100 08/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Albert Paladino Mgmt For For For Elect Robert Bruggeworth Mgmt For For For Elect Daniel DiLeo Mgmt For For For Elect Jeffrey Gardner Mgmt For For For Elect John Harding Mgmt For For For Elect David Norbury Mgmt For For For Elect William Pratt Mgmt For For For Elect Erik van der Kaay Mgmt For For For Elect Walter Wilkinson, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Henry Schein, Inc. Ticker Security ID: Meeting Date Meeting Status HSIC CUSIP9 806407102 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanley Bergman Mgmt For For For Elect Gerald Benjamin Mgmt For For For Elect James Breslawski Mgmt For For For Elect Mark Mlotek Mgmt For For For Elect Steven Paladino Mgmt For For For Elect Barry Alperin Mgmt For For For Elect Paul Brons Mgmt For For For Elect Dr. Margaret Hamburg Mgmt For For For Elect Donald Kabat Mgmt For For For Elect Philip Laskawy Mgmt For For For Elect Karyn Mashima Mgmt For For For Elect Norman Matthews Mgmt For For For Elect Dr. Louis Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For SHANDA INTERACTIVE ENTERTAINMENT LTD Ticker Security ID: Meeting Date Meeting Status SNDA CUSIP9 81941Q203 12/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: TIANQIAO CHEN 2 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: DANIAN CHEN 3 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QIANQIAN LUO 4 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: JINGSHENG HUANG 5 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: CHENGYU XIONG 6 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: BRUNO WU 7 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: JUN TANG 8 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QUNZHAO TAN 9 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: GRACE WU Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING Sigma Aldrich Corp. Ticker Security ID: Meeting Date Meeting Status SIAL CUSIP9 826552101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rebecca Bergman Mgmt For For For Elect David Harvey Mgmt For For For Elect W. Lee McCollum Mgmt For For For Elect Jai Nagarkatti Mgmt For For For Elect Avi Nash Mgmt For For For Elect Steven Paul Mgmt For For For Elect J. Pedro Reinhard Mgmt For For For Elect Timothy Sear Mgmt For For For Elect D. Dean Spatz Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against Silicon Laboratories Inc Ticker Security ID: Meeting Date Meeting Status SLAB CUSIP9 826919102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Navdeep Sooch Mgmt For For For Elect Laurence Walker Mgmt For For For Elect William Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Smith International Inc Ticker Security ID: Meeting Date Meeting Status SII CUSIP9 832110100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Loren Carroll Mgmt For For For Elect Dod Fraser Mgmt For For For 2 Amendment to the 1989 Long-Term Mgmt For For For Incentive Compensation Plan 3 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION 4 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM Sonic Corp. Ticker Security ID: Meeting Date Meeting Status SONC CUSIP9 835451105 01/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Lieberman Mgmt For For For Elect H. E. Rainbolt Mgmt For For For SOUTHERN COPPER CORPORATION Ticker Security ID: Meeting Date Meeting Status PCU CUSIP9 84265V105 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect German Larrea Mota-Velasco Mgmt For Withhold Against Elect Oscar Gonzalez Rocha Mgmt For Withhold Against Elect Emilio Carrillo Gamboa Mgmt For Withhold Against Elect Alfredo Perez Mgmt For Withhold Against Elect Alberto de la Parra Zavala Mgmt For Withhold Against Elect Xavier Garcia de Quevedo Mgmt For Withhold Against Topete Elect Harold Handelsman Mgmt For Withhold Against Elect Genaro Larrea Mota-Velasco Mgmt For Withhold Against Elect Daniel Quintanilla Mgmt For Withhold Against Elect Armando Ortega Gomez Mgmt For Withhold Against Elect Luis Miguel Palomino Bonilla Mgmt For Withhold Against Elect Gilberto Cifuentes Mgmt For Withhold Against Elect Juan Rebolledo Gout Mgmt For Withhold Against Elect Carlos Ruiz Sacristan Mgmt For Withhold Against 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Southwest Energy Company Ticker Security ID: Meeting Date Meeting Status SWN CUSIP9 845467109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lewis Epley, Jr. Mgmt For For For Elect Robert Howard Mgmt For For For Elect Harold Korell Mgmt For For For Elect Vello Kuuskraa Mgmt For For For Elect Kenneth Mourton Mgmt For For For Elect Charles Scharlau Mgmt For For For 2 Ratification of Auditor Mgmt For For For Stanley Works Inc Ticker Security ID: Meeting Date Meeting Status SWK CUSIP9 854616109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carlos Cardoso Mgmt For For For Elect Robert Coutts Mgmt For For For Elect Marianne Parrs Mgmt For For For 2 TO APPROVE ERNST & YOUNG Mgmt For For For LLP AS INDEPENDENT AUDITORS FOR THE YEAR 2008. 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Steel Dynamics Inc Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Busse Mgmt For For For Elect Mark Millett Mgmt For For For Elect Richard Teets, Jr. Mgmt For For For Elect John Bates Mgmt For For For Elect Frank Byrne Mgmt For For For Elect Paul Edgerley Mgmt For For For Elect Richard Freeland Mgmt For For For Elect Dr. Jürgen Kolb Mgmt For For For Elect James Marcuccilli Mgmt For For For Elect Daniel Rifkin Mgmt For For For Elect Joseph Ruffolo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Executive Incentive Mgmt For For For Compensation Plan 4 Increase in Authorized Common Mgmt For For For Stock Terra Industries Inc Ticker Security ID: Meeting Date Meeting Status TRA CUSIP9 880915103 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael L. Bennett Mgmt For For For Elect Peter Janson Mgmt For For For Elect James Kroner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goldman Mgmt For For For Elect Steven Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Bruce Smith Mgmt For For For Elect John Bookout, III Mgmt For For For Elect Michael Wiley Mgmt For For For Elect Jim Nokes Mgmt For For For 2 Amendment to the 2006 Long-term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For The Medicines Company Ticker Security ID: Meeting Date Meeting Status MDCO CUSIP9 584688105 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Hugin Mgmt For Withhold Against Elect Clive Meanwell Mgmt For Withhold Against Elect Elizabeth Wyatt Mgmt For Withhold Against 2 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP9 896239100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Merit Janow Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 TO APPROVE AN AMENDMENT Mgmt For For For TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Ultrapetrol Ltd. Ticker Security ID: Meeting Date Meeting Status ULTR CUSIP9 P94398107 08/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For Abstain Against 2 RE-ELECTION OF THE Mgmt For Abstain Against DIRECTOR: FELIPE MENENDEZ ROSS 3 RE-ELECTION OF THE Mgmt For Abstain Against DIRECTOR: RICARDO MENENDEZ ROSS 4 RE-ELECTION OF THE Mgmt For Abstain Against DIRECTOR: JAMES F. MARTIN 5 RE-ELECTION OF THE Mgmt For Abstain Against DIRECTOR: KATHERINE A. DOWNS 6 RE-ELECTION OF THE Mgmt For Abstain Against DIRECTOR: LEONARD J. HOSKINSON 7 RE-ELECTION OF THE Mgmt For Abstain Against DIRECTOR: MICHAEL C. HAGAN 8 RE-ELECTION OF THE Mgmt For Abstain Against DIRECTOR: GEORGE WOOD 9 Ratification of Board Acts Mgmt For Abstain Against Ventas Inc Ticker Security ID: Meeting Date Meeting Status VTR CUSIP9 92276F100 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Debra Cafaro Mgmt For For For Elect Douglas Crocker, ll Mgmt For For For Elect Ronald Geary Mgmt For For For Elect Jay Gellert Mgmt For For For Elect Robert Reed Mgmt For For For Elect Sheli Rosenberg Mgmt For For For Elect James Shelton Mgmt For For For Elect Thomas Theobald Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Certificate of Mgmt For For For Incorporation Waters Corp. Ticker Security ID: Meeting Date Meeting Status WAT CUSIP9 941848103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joshua Bekenstein Mgmt For For For Elect Michael Berendt Mgmt For For For Elect Douglas Berthiaume Mgmt For For For Elect Edward Conard Mgmt For For For Elect Laurie Glimcher Mgmt For For For Elect Christopher Kuebler Mgmt For For For Elect William Miller Mgmt For For For Elect JoAnn Reed Mgmt For For For Elect Thomas Salice Mgmt For For For 2 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Bisaro Mgmt For For For Elect Michael Fedida Mgmt For For For Elect Albert Hummel Mgmt For For For Elect Catherine Klema Mgmt For For For 2 Ratification of Auditor Mgmt For For For Watson Wyatt Worldwide Inc Ticker Security ID: Meeting Date Meeting Status WW CUSIP9 942712100 11/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Gabarro Mgmt For For For Elect John Haley Mgmt For For For Elect R. Michael McCullough Mgmt For For For Elect Kevin Meehan Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect Linda Rabbitt Mgmt For For For Elect Chandrasekhar Ramamurthy Mgmt For For For Elect Gilbert Ray Mgmt For For For Elect John Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For West Pharmaceutical Services Inc Ticker Security ID: Meeting Date Meeting Status WST CUSIP9 955306105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jenne Britell Mgmt For For For Elect Donald Morel Jr. Mgmt For For For Elect John Weiland Mgmt For For For Elect Robert Young Mgmt For For For Elect Thomas Hofmann Mgmt For For For 2 Ratification of Auditor Mgmt For For For WESTERN GOLDFIELDS, INC. Ticker Security ID: Meeting Date Meeting Status WGW CUSIP9 95828P203 05/06/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Amendment to Stock Incentive Plan Mgmt For For For Yamana Gold Inc Ticker Security ID: Meeting Date Meeting Status AUY CUSIP9 98462Y100 05/14/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 IN RESPECT OF THE INCREASE Mgmt For For For IN THE MAXIMUM NUMBER OF DIRECTORS FROM 10 TO 15 Re-elect Peter Marrone Mgmt For For For Re-elect Victor Bradley Mgmt For Withhold Against Re-elect Patrick Mars Mgmt For Withhold Against Re-elect Juvenal Mesquita Filho Mgmt For For For Re-elect Antenor Silva, Jr. Mgmt For For For Re-elect Nigel Lees Mgmt For For For Re-elect Dino Titaro Mgmt For For For Elect John Begeman Mgmt For For For Elect Robert Horn Mgmt For For For 2.10 Elect Richard Graff Mgmt For For For 2.11 Elect Carl Renzoni Mgmt For For For 3 IN RESPECT OF THE Mgmt For For For APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS 4 IN RESPECT OF THE ADOPTION Mgmt For For For OF THE RESTRICTED SHARE UNIT PLAN 5 IN RESPECT OF THE Mgmt For For For CONFIRMATION OF THE NEW GENERAL BY-LAW. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam OTC & Emerging Growth Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
